        Case 3:20-cv-05953-JCS Document 1 Filed 08/24/20 Page 1 of 10



 1   CHARLES L. THOMPSON, IV, CA Bar No. 139927
     charles.thompson@ogletree.com
 2   J.P. SCHREIBER, CA Bar No. 317829
     john.schreiber@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone:    415-442-4810
 6   Facsimile:    415-442-4870
 7   Attorneys for Defendant
     SIGNAL PERFECTION, LTD.
 8

 9                             UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11

12   FRANK SAITTA, an individual,                Case No.

13               Plaintiff,                      DEFENDANT’S NOTICE OF REMOVAL
                                                 OF CIVIL ACTION UNDER 28 U.S.C. §§
14         v.                                    1332, 1441(B)

15   SIGNAL PERFECTION, LTD., a Florida
     Corporation; and DOES 1 through 20,         Complaint Filed: July 14, 2020
16   inclusive,

17               Defendant.

18

19
20

21

22

23

24

25

26
27

28

                                                                        Case No.
          DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332, 1441(B)
          Case 3:20-cv-05953-JCS Document 1 Filed 08/24/20 Page 2 of 10



 1          TO THE CLERK OF THE UNITED STATES DISTRICT COURT, NORTHERN
 2   DISTRICT OF CALIFORNIA, PLAINTIFF FRANK SAITTA AND HIS ATTORNEYS OF
 3   RECORD:
 4          PLEASE TAKE NOTICE THAT Defendant Signal Perfection, Ltd. (“Defendant”)
 5   hereby removes the above-captioned action filed by Plaintiff Frank Saitta (“Plaintiff”) from the
 6   Superior Court of the State of California for the County of Alameda to the United States District
 7   Court for the Northern District of California, pursuant to 28 U.S.C. §§ 1332 and 1441. Defendant
 8   does so on the grounds that: (1) there is complete diversity of citizenship between Plaintiff, a
 9   citizen of the state of California, and Defendant, a citizen of the states of Maryland and Florida;
10   and (2) the amount in controversy exceeds the jurisdictional minimum of $75,000 set forth in 28
11   U.S.C. § 1332(a). The foregoing facts were true at the time of filing of the Complaint in this
12   matter and remain true as of the date of the filing of this Notice of Removal (“Notice”). Removal
13   jurisdiction is therefore appropriate as detailed more fully below.
14   I.     THE STATE COURT ACTION
15          1.      On July 14, 2020, Plaintiff commenced this action by filing a Complaint in the
16   Superior Court of California, County of Alameda, entitled Frank Saitta v. Signal Perfection, Ltd.,
17   and bearing the Case No. HG20067619 (“Complaint”). The Complaint purports to assert nine
18   causes of action against Defendant: (1) Failure to Reinstate in Violation of the California Family
19   Rights Act (“CFRA”); (2) Discrimination in Violation of the CFRA; (3) Retaliation in Violation of
20   the CFRA; (4) Disability Discrimination in Violation of the Fair Employment and Housing Act
21   (“FEHA”); (5) Failure to Engage in a Good Faith Interactive Process in Violation of the FEHA; (6)
22   Failure to Provide Reasonable Accommodation in Violation of the FEHA; (7) Retaliation in
23   Violation of the FEHA; (8) Failure to Prevent Discrimination and Retaliation in Violation of the
24   FEHA; and (9) Wrongful Termination in Violation of Public Policy.
25          2.      On or about July 23, 2020, Plaintiff personally served Defendant with Plaintiff’s
26   Summons and Complaint. (Declaration of Charles L. Thompson [“Thompson Decl.”] ¶ 2.) True
27   and correct copies of the Summons, Complaint, Civil Cover Sheet, and Notice of Service are
28   attached to this Notice as Exhibit A.

                                               1                          Case No.
            DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332, 1441(B)
            Case 3:20-cv-05953-JCS Document 1 Filed 08/24/20 Page 3 of 10



 1            3.    On August 19, 2020, Defendant timely served and filed its Answer to Plaintiff’s
 2   Complaint in the Superior Court of California, County of Alameda. (Thompson Decl. ¶ 3.) A true
 3   and correct copy of Defendant’s Answer to the Complaint is attached to this Notice as Exhibit B.
 4   II.      INTRADISTRICT ASSIGNMENT
 5            4.    Pursuant to Civil Local Rule 3-2(d), this matter shall be assigned to the San
 6   Francisco or the Oakland Division, given that the acts or omissions alleged by Plaintiff against
 7   Defendant “occurred in Alameda County, California.” (See Compl. ¶ 4.)
 8   III.     DEFENDANT HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
 9            REMOVAL PURSUANT TO 28 U.S.C. § 1446

10            5.    On or about July 23, 2020, Plaintiff personally served Defendant with Plaintiff’s

11   Summons and Complaint. (Exh. A.) Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is

12   timely because it is filed within 30 days of Plaintiff’s service of the Summons and Complaint.1

13            6.    To date, Defendant has not received any document other than those included in

14   Exhibits A through B which would constitute an “other pleading, motion, order or other paper”

15   within the meaning of 28 U.S.C. § 1446(b). (Thompson Decl. ¶ 4.)

16            7.    In accordance with 28 U.S.C. § 1446(d), the undersigned counsel certifies that a

17   copy of this Notice of Removal and all supporting papers promptly will be served on Plaintiff’s

18   counsel and filed with the Clerk of the Alameda County Superior Court. (Thompson Decl. ¶ 5.)

19   Therefore, all procedural requirements under 28 U.S.C. § 1446 have been satisfied.

20            8.    In accordance with 28 U.S.C. § 1446(a), this Notice is filed in the District Court of

21   the United States in which the action is pending. The Superior Court of California, Alameda

22   County is located within the Northern District of California. Therefore, venue is proper in this

23   Court pursuant to 28 U.S.C. § 84(a) because it is the “district and division embracing the place

24   where such action is pending.” 28 U.S.C. § 1441(a).

25   //

26   //

27
     1
       The 30-day period in which Defendant may remove pursuant to 28 U.S.C. § 1446(b) would have
28   ended on Saturday, August 22, 2020, but it extends to Monday, August 24, 2020 – the following
     day that is not a Saturday, Sunday, or legal holiday – pursuant to Fed. R. Civ. P. 6(a)(1)(C).
                                                        2                            Case No.
             DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332, 1441(B)
           Case 3:20-cv-05953-JCS Document 1 Filed 08/24/20 Page 4 of 10



 1   IV.     BASIS FOR REMOVAL
 2           9.     The Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332,

 3   and Defendant may remove it to this Court pursuant to 28 U.S.C. § 1441. This case is between

 4   citizens of different states, and the amount in controversy exceeds $75,000.

 5           A.     The Diversity of Citizenship Requirement Is Established.

 6           10.    For purposes of diversity, an individual is a “citizen” of the state in which he or she

 7   is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). An

 8   individual’s domicile is the place he or she resides with the intention to remain or to which he or

 9   she intends to return. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

10           11.    Plaintiff alleges that at all relevant times he resided in El Dorado, California, and

11   worked in Alameda County, California. (Complaint ¶¶ 1, 4.) Accordingly, Defendant alleges that

12   Plaintiff is, and was at the time he filed this action, domiciled in and a citizen of the State of

13   California for purposes of this removal. Defendant alleges Plaintiff is not a citizen of Maryland or

14   Florida.

15           12.    Pursuant to 28 U.S.C. § 1332(c), “a corporation shall be deemed to be a citizen of

16   any State by which it has been incorporated and of the State where it has its principal place of

17   business.” The United States Supreme Court has established that a corporation’s principal place of

18   business for purposes of diversity jurisdiction “is best read as referring to the place where a

19   corporation’s officers direct, control, and coordinate the corporation’s activities.” The Hertz

20   Corporation v. Friend, 130 S. Ct. 1181, 1184 (2010). The Court further clarified that the principal

21   place of business is the place where the corporation “maintains its headquarters—provided that the

22   headquarters is the actual center of direction, control, and coordination.” Id.

23           13.    Defendant Signal Perfection, Ltd. is, and at all times relevant to this action was,

24   incorporated in the state of Maryland. (Declaration of Mark Tone [“Tone Decl.”] ¶ 4.) Further,

25   Defendant’s headquarters – which is its center of direction, control, and coordination – is in the

26   state of Florida. (Id. at ¶ 5.) Defendant’s Chief Executive Officer, Chief Financial Officer, and

27   Chief Operating Officer are all based in Defendant’s headquarters in Tampa, Florida, where they

28   are responsible for the direction, control, and coordination of Defendant. (Id. at ¶ 5.)

                                               3                          Case No.
            DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332, 1441(B)
         Case 3:20-cv-05953-JCS Document 1 Filed 08/24/20 Page 5 of 10



 1          14.     Accordingly, for the purposes of federal diversity jurisdiction, Defendant is a citizen
 2   of the states of Maryland and Florida, and not of the state of California.
 3          15.     For the purposes of removal, courts disregard the citizenship of fictitiously named
 4   “doe” defendants. 28 U.S.C. § 1441(b)(1) (“In determining whether a civil action is removable on
 5   the basis of the jurisdiction under section 1332(a) of this title, the citizenship of defendants sued
 6   under fictitious names shall be disregarded.”.)
 7          16.     Here, complete diversity of citizenship exists between Plaintiff and Defendant.
 8          B.      The Amount in Controversy Requirement Is Satisfied.
 9          17.      Based on Plaintiff’s allegations in his Complaint, the amount in controversy
10   exceeds the sum or value of $75,000, excluding interest and costs. The Complaint does not allege
11   a damage amount as to Plaintiff’s claims. Nevertheless, removal is proper because, based on
12   Plaintiff’s allegations in his Complaint, it is more likely than not that the damages sought in
13   connection to Plaintiff’s claims exceed $75,000. See Sanchez v. Monumental Life Ins. Co., 102
14   F.3d 398, 400-404 (9th Cir. 1996) (removing defendant meets this burden if it establishes that it is
15   “more likely than not” that the amount in controversy exceeds $75,000); Lucett v. Delta Airlines,
16   Inc., 171 F.3d 295, 298 (5th Cir. 1999). Once Defendant shows that the amount in controversy
17   exceeds the jurisdictional amount, removal is presumed proper, unless Plaintiff shows that it is
18   “legally certain” that his recovery will not exceed the amount stated. White v. FCI USA, Inc., 319
19   F.3d 672, 674 (5th Cir. 2003).
20          18.     In determining whether the jurisdictional minimum is met, this Court must consider
21   all recoverable damages, including damages for emotional distress, punitive damages, and
22   attorney’s fees. See Kroske v. US Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005); Gibson v.
23   Chrysler Corp, 261, F.3d 927, 945 (9th Cir. 2001); Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
24   1155-56 (9th Cir. 1998); Anthony v. Security Pac. Fin’l Services, Inc., 75 F.3d 311, 315 (7th Cir.
25   1996). These damages include those “that can reasonably be anticipated at the time of removal, not
26   merely those already incurred.” Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1035 (N.D. Cal.
27   2002); see also Celestino v. Renal Advantage Inc., No. C06-07788 JSW, 2007 WL 1223699 at *3-
28   *4 (N.D. Cal. April 24, 2007) (“[T]he amount in controversy includes not only damages accrued up

                                               4                          Case No.
            DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332, 1441(B)
         Case 3:20-cv-05953-JCS Document 1 Filed 08/24/20 Page 6 of 10



 1   to the time of removal, but also a reasonable assessment of damages likely to be accrued after the
 2   time of removal”) (emphasis added). Further, while a court may not consider speculative facts
 3   baldly reciting damages in excess of the jurisdictional minimum, the Court may properly rely on
 4   the facts presented in the complaint, notice of removal, and any “summary-judgment-type evidence
 5   relevant to the amount in controversy at the time of removal.” Matheson v. Progressive Specialty
 6   Ins. Co., 319 F. 3d 1089, 1090-91 (9th Cir. 2003); 28 U.S.C. § 1332(a); Gaus v. Miles, Inc., 980 F.
 7   2d 564, 566-67 (9th Cir. 1992).
 8          19.       In determining whether the amount in controversy exceeds $75,000, it must be
 9   presumed that the plaintiff will prevail on each and every one of his claims. Kenneth Rothschild
10   Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002), citing, Burns v.
11   Windsor Ins. Co. 31 F.3d 1092, 1096 (11th Cir. 1994) (the amount in controversy analysis
12   presumes that “plaintiff prevails on liability”) and Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir.
13   1993) (“the amount in controversy is not measured by the low end of an open-ended claim, but
14   rather by reasonable reading of the value of the rights being litigated”). This Court may properly
15   consider the argument and facts set forth in this Notice in determining whether the jurisdictional
16   amount in controversy is satisfied. Cohn v. Petsmart, Inc., 281 F.3d 837, 843 n.1 (9th Cir. 2002),
17   citing, Willingham v. Morgan, 395 U.S. 402, 407 n.3 (1969).
18          20.       In the Complaint, Plaintiff seeks damages including loss of past and future earnings
19   and other benefits, emotional distress damages, medical and incidental expenses, punitive damages,
20   attorneys’ fees and costs of suit, and all “other relief the Court deems just and proper.” (See
21   Compl. at ¶¶ 27-30, 39-42, 51-54, 62-65, 73-76, 84-87, 96-99. 108-111, 120-123, and Prayer for
22   Relief at 20:4-14.)
23          21.       Plaintiff specifically alleges he has suffered and continues to suffer substantial
24   losses in earnings, employment benefits, and employment opportunities. (Id.)
25          22.       Plaintiff also makes a claim for emotional distress damages by specifically alleging
26   that Defendant’s alleged actions caused Plaintiff to suffer “great mental pain and suffering” due to
27   being “psychologically injured” by Defendant’s purported conduct. (Id. at ¶¶ 28, 40, 52, 63, 74, 85,
28   97, 109, 121.)

                                               5                          Case No.
            DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332, 1441(B)
         Case 3:20-cv-05953-JCS Document 1 Filed 08/24/20 Page 7 of 10



 1          23.     Based on a conservative good-faith estimate of the value of the claims in this action,
 2   if Plaintiff prevails on each of his causes of action and recovers the damages that he seeks for each
 3   claim, it is “more likely than not” that Plaintiff will recover more than $75,000 for unpaid and lost
 4   wages and related employment benefits, emotional distress damages, attorneys’ fees, and punitive
 5   damages.2 See Sanchez, supra, 102 F.3d at 403-404. Specifically, Defendant estimates the amount
 6   as follows:
 7                  a.      Wages
 8          24.     Plaintiff alleges Defendant terminated his employment on or about March 23, 2020.
 9   (See Compl. at ¶ 18.) Plaintiff’s Complaint alleges that at the time of his termination of
10   employment with Defendant, Plaintiff earned approximately $80,900 per year, plus benefits. (Id. at
11   ¶ 11.) Between Plaintiff’s May 23, 2020 and the date of this removal, Plaintiff has already accrued
12   roughly $33,246.58 in lost wages. By the time this case is resolved at trial, likely no earlier than
13   August 2021, Plaintiff’s lost wages alone will easily exceed $75,000.
14          25.     In addition, Plaintiff’s lost future earnings must be added to the above-referenced
15   amount of lost wages for Plaintiff – including prospects for advancement to higher-paying
16   positions, and the value of employee benefits which Defendant provided to Plaintiff and which he
17   would have been entitled to receive, had he remained employed.
18          26.     Several courts have found that the jurisdictional minimum is satisfied in
19   employment lawsuits with similar known damages at the time of removal. In Simmons v. PCR
20   Tech., 209 F. Supp. 2d 1029, (N.D. Cal. 2002), the court found that the employer had met its
21   burden to establish the amount in controversy by the preponderance of the evidence where the
22   plaintiff's wage loss from termination until the time of removal was $25,600 and the plaintiff
23   sought unspecific amounts in attorney's fees, punitive damages and emotional distress damages.
24   Id. at 1031. Similarly, in White v. FCI USA, Inc., 319 F.3d 672 (5th Cir. 2003) the court found that
25   at least $75,000 was in controversy, even though plaintiff had only allegedly suffered $13,000 in
26
27   2
       By estimating the amounts Plaintiff may recover if he prevails, Defendant does not concede that
     Plaintiff will prevail on any of his claims or that, if he prevails, he is entitled to damages in any
28   particular amount or at all. Defendant reserves the right to dispute Plaintiff’s claims with respect to
     both liability and damages.
                                                          6                                Case No.
            DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332, 1441(B)
         Case 3:20-cv-05953-JCS Document 1 Filed 08/24/20 Page 8 of 10



 1   damages from lost income at the time of removal, because the plaintiff alleged a “lengthy list of
 2   compensatory and punitive damages” – including loss of pay, impaired earning capacity, and
 3   emotional distress – combined with a claim for attorneys' fees and punitive damages. Id. at 675-76.
 4                  b.        Emotional Distress
 5          27.     Plaintiff also specified in the Complaint that he suffered emotional distress, the
 6   damages of which are properly considered in calculating the amount in controversy. See Simmons
 7   v. PCR Tech., 209 F. Supp. 2d 1029, 1031 (N.D. Cal. 2002). Plaintiff makes a claim for emotional
 8   distress damages by specifically alleging that he suffered “great mental pain and suffering” due to
 9   being “psychologically injured” by Defendant’s purported conduct. (See Compl. ¶¶ 28, 40, 52, 63,
10   74, 85, 97, 109, 121.)
11          28.     While Plaintiff does not state a specific amount of damages for emotional distress,
12   “the vagueness of plaintiff's pleadings with regard to emotional distress damages should not
13   preclude the court from noting these damages are potentially substantial.” Richmond v. Allstate
14   Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (plaintiff's failure to make explicit demands did
15   not prevent satisfaction of amount in controversy). Emotional distress damages can indeed be
16   substantial. See Campbell v. Nat. Passenger R.R. Corp., 2009 WL 692094 (N.D. Cal. 2009)
17   (awarding $120,000 in non-economic damages in a retaliation/wrongful termination case). Though
18   Defendant denies any liability for emotional distress damages, the potential high award illustrates
19   that the amount in controversy in this case exceeds $75,000.
20                  c.        Punitive Damages
21          29.     Punitive damages are also included in calculating the amount in controversy.
22   Davenport v. Mutual Ben. Health & Acc. Ass’n., 325 F.2d 785, 787 (9th Cir. 1963); see also
23   Aucina v. Amoco Oil Co., 871 F. Supp. 332 (S.D. Iowa 1994). Although Defendant vigorously
24   denies Plaintiff’s allegations, if Plaintiff were to prevail, the punitive damages alone could well
25   exceed the $75,000 jurisdictional minimum. Accordingly, Plaintiff’s allegations satisfy the
26   jurisdictional prerequisite for amount in controversy as it cannot be said to a legal certainty that
27   Plaintiff would not be entitled to recover the jurisdictional amount. Anthony v. Security Pacific
28   Financial Services, Inc., 75 F.3d 311, 315 (7th Cir. 1996); Watson v. Blankenship, 20 F.3d 383,

                                               7                          Case No.
            DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332, 1441(B)
          Case 3:20-cv-05953-JCS Document 1 Filed 08/24/20 Page 9 of 10



 1   386-387 (10th Cir. 1994).
 2                   d.     Attorneys’ Fees
 3             30.   Moreover, Plaintiff will be entitled to recover attorney’s fees if he prevails, and thus
 4   the amount of those fees is properly considered when determining whether the amount in
 5   controversy meets the jurisdictional threshold. Galt G/S v. JSS Scandinavia, 142 F.3d at 1155-56
 6   (attorneys’ fees may be included in the amount in controversy if recoverable by statute or contract).
 7   As noted in Simmons, attorneys’ fees in employment cases often exceed the damages awarded.
 8   Simmons, 209 F. Supp. 2d at 1034-35. In employment cases such as the one at issue here,
 9   attorneys’ fee awards alone normally eclipse the $75,000 amount in controversy requirement for
10   diversity jurisdiction. See Simmons, 209 F.Supp.2d at 1035 (“The court notes that in its twenty-
11   plus years’ experience, attorneys’ fees in individual discrimination cases often exceed the
12   damages.”). Thus, these damages alone can exceed the jurisdictional minimum. See Flannery v.
13   Prentice, 26 Cal.4th 572, 576 (2001) (noting that the trial court awarded “$891,042 in fees and
14   expenses for the underlying case and $80,642 in fees and expenses for fee work” in a FEHA case);
15   Equal Emp’t Opportunity Comm’n v. Albion River Inn Inc., No. 06CV05356 (SI), 2008 WL
16   928368 (N.D. Cal. Feb. 27, 2008) (awarding $75,000 in attorneys’ fees in a single-plaintiff case
17   that included a claim for wrongful termination.)
18             31.   Given that Plaintiff seeks all of the above items of damages, it is apparent that, if
19   Plaintiff is successful on all claims he has asserted, the potential recovery for Plaintiff easily
20   exceeds the jurisdictional minimum of $75,000. Accordingly, it is “more likely than not” that the
21   amount at issue in this lawsuit exceeds the minimum amount required for diversity jurisdiction.
22   See Sanchez, 102 F.3d at 403-04.
23   V.        CONCLUSION
24             32.   Based on the foregoing, this Court has diversity jurisdiction pursuant to 28 U.S.C.
25   §§ 1332(a) and 1441(b). Plaintiff and Defendant are not citizens of the same state. In addition,
26   Plaintiff’s claims place more than $75,000 in controversy. Thus, removal to federal court is
27   proper.
28   \\

                                               8                          Case No.
            DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332, 1441(B)
        Case 3:20-cv-05953-JCS Document 1 Filed 08/24/20 Page 10 of 10



 1          33.     If this Court has a question regarding the propriety of this Notice of Removal,
 2   Defendant respectfully requests that the Court issue an Order to Show Cause, so Defendant may
 3   submit a more detailed brief and/or explanation outlining the bases for removal.
 4

 5

 6   DATED: August 24, 2020                           OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
 7

 8

 9                                                    By: /s/ Charles L. Thompson, IV
                                                          CHARLES L. THOMPSON, IV
10                                                        J.P. SCHREIBER
11                                                         Attorneys for Defendant
                                                           SIGNAL PERFECTION, LTD.
12

13

14
                                                                                                 43982474.1
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              9                          Case No.
           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332, 1441(B)
